CASE. The plaintiff declared that for two years past he had used the trade of sheering and dressing wool, and that the defendant, to injure him in his trade, said the following words to him: Thou openedst my pack and didst put in wet wool; and Doderidge, J. and Whitlock, J. were of opinion that the action lies, because it is a deceit in trade to put in wet wool, which is heavier than dry wool. And so to say of a silk-dyer, that he puts pin-dust in his salt, which renders the silk heavier, whereby he may substract part of it. 24 Eliz. Sandford makes such good cloth (he being an eminent chothier) that every one will give more for the cloth that has his mark, than any other. Another man made bad cloth, and put Sandford’s mark to it, wherefore he sued him and recovered. Likewise if one says of a fuller, that *190he stops holes, made in filling, with flocks, an action lies. Godb. 435.